In an action to recover damages for personal injuries, etc., the defendants Patrick Whelan and Christine Whelan, appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Lama, J.), entered January 12, 1996, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion by the defendants Patrick Whelan and Christine Whelan for summary judgment dismissing the complaint and all cross claims insofar as asserted against them is granted, and the action against the remaining defendant is severed.
*713The appellants purchased a residential premises being constructed under the supervision and control of the general contractor, the defendant John Crawford. Thereafter, the plaintiff Michael L. Whelan, while visiting the construction site, was injured when a temporary stair "gave way", causing him to fall approximately 20 feet.
The plaintiffs commenced the instant action, alleging, inter alia, that the appellants were negligent in their ownership, operation, and control of the premises. Following discovery, the appellants moved for summary judgment dismissing the complaint insofar as asserted against them. The Supreme Court denied the motion.
A property owner who has engaged an independent contractor to perform construction work on his premises is not liable for the latter’s negligence while the work is in progress (see, Rosenberg v Equitable Life Assur. Socy., 79 NY2d 663; Gravelle v Norman, 75 NY2d 779; McDonald v Shell Oil Co., 20 NY2d 160; Kojic v City of New York, 76 AD2d 828). Where, as here, "the alleged defect or dangerous condition arises from the contractor’s methods and the owner exercises no supervisory control over the operation, no liability attaches to the owner under the common law” {Lombardi v Stout, 80 NY2d 290, 295). Sullivan, J. P., Pizzuto, Santucci and Hart, JJ., concur.